          Case 3:21-cr-01043-JLS Document 26 Filed 08/04/21 PageID.71 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 21CR1043-JLS
12                                      Plaintiff,
                                                         ORDER CONTINUING SENTENCING
13   v.                                                  HEARING

14   LUIS ALBERTO RIVERA,
15                                    Defendant.
16
17
18           Defendant has not filed a sentencing summary chart as required by Local Criminal
19   Rule 32.1(a)(8). Accordingly, the Court hereby VACATES the Sentencing Hearing
20   currently set for August 6, 2021; the hearing is CONTINUED to Friday, August 27,
21   2021 at 9:00 a.m.
22           IT IS SO ORDERED.
23   Dated: August 4, 2021
24
25
26
27
28

                                                     1
                                                                                   21CR1043-JLS
